MARKS, J.
This is an appeal from an order quashing an indictment returned by the grand jury of Riverside County charging defendant with murder in the first degree.
Since this appeal was perfected it has come to our attention that the district attorney of Riverside County filed an information charging defendant with the same crime; that defendant entered pleas of guilty, and, not guilty, by reason of insanity; that he has been tried on the latter plea and has been found sane.
*692This renders all questions on this appeal moot as defendant cannot be tried a second time for the same offense.
The appeal is dismissed.
Barnard, P. J., and Griffin, J., concurred. '